Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4, 8, and 10-12 have been amended. Claim 6 has been canceled. Claims 1-5 and 7-14 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Arguments
Applicant's arguments filed 06/29/2022 regarding the 35 U.S.C. 112(b) rejection have been fully considered but they are not persuasive.
Examiner notes that the Applicant amended the prior limitation of “the reservation of a plurality of shared vehicles” to “the shared vehicle”, however, claim 10 still recites “the plurality of shared vehicles” throughout the claim. The limitation is ultimately dependent from claim 1 which discloses the reservation of a singular shared vehicle, not a plurality of shared vehicles. Further, there is insufficient antecedent basis for this limitation in the claim. 
Applicant's arguments filed 06/29/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues, under step 2A, prong 1, that “independent claims 1 and 11 have been amended to recite ‘a communication device,’ ‘a user terminal of a specific user,’ and ‘user terminals of other users.’ Accordingly, Applicant respectfully asserts that claims 1 and 11 are directed towards an embodiment and method of using a specific communication device, and, thus, cannot possibly be directed towards an abstract idea.” Examiner disagrees. The step 2A, prong 1 analysis determines if the claim is directed to an abstract idea. This evaluation is whether the claim recites a judicial exception, i.e. whether the abstract idea is set forth or described in the claim. The additional elements (i.e. the communication device, and the terminal devices) are evaluated in prong 2. In the Applicant’s claim, both claim 1 and 11 recite the limitations that are directed to providing reservation information of a shared vehicle to be used by users. The limitations correspond to certain methods of organizing human activity (managing personal relationships or interactions between people), i.e. receiving information including  a desired condition from a specific user who uses the shared vehicle; determining whether or not the shared vehicle can be reserved, on a basis of the desired condition; after the reservation of the shared vehicle is completed, receiving positional information of a plurality of other users who do not make a use request for the shared vehicle and cannot know a usage situation of the shared vehicle unless the specific user requests use of the shared vehicle. The claim limitations also correspond to mental processes (observation, evaluation, judgment and opinion), see above referenced limitations. The claims recite an abstract idea.
Applicant argues under step 2A, prong 2 that the judicial exception is integrated into a practical application, and that their claim is similar to example for in the 2019 PEG, which recites an improvement in collecting traffic data. Examiner disagrees. To start, the claims recite the additional elements of a server, communication device, control device of the server, user terminal of a specific user, and a plurality of other user terminals. The additional elements are a computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims are not similar to that of example 40. In example 40, The combination of the additional elements are directed to an improvement in technology. The additional elements are: collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold. Although each of the collecting steps (process) analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data. Specifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring. The claim as a whole integrates the mental process into a practical application. Thus, the claim is eligible because it is not directed to the judicial exception, which is not the case in the Applicant’s claims. Applicant claims an improvement in ridesharing, i.e. transmitting all reservation information of potential shared vehicles to a candidate user. This is not an improvement in technology. At best, this is an improvement in the judicial exception itself.  It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. The claims are directed to an abstract idea.
Applicant argues under step 2B that claims 1 and 11 recite subject matter that is significantly more than the judicial exception. Particularly, that the benefits of an increased number of candidate users of avoiding the boarding information being input by the first user after selecting a ride-sharing vehicle amount to an inventive concept. Examiner disagrees. The alleged benefit of increasing a number if candidate users is further directed to the abstract idea. Primarily, step 2B is evaluated by identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. The additional elements, as recited above, are: server, communication device, control device of the server, user terminal of a specific user, and a plurality of other user terminals. In combination, these additional elements (computer components) are merely being used as a tool to implement the abstract idea. The courts have identified limitations that are not enough to qualify as “significantly more” when recited in a claim with a judicial exception. One of those identified limitations is adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see also MPEP 2106.05). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claims are not patent eligible.

Applicant's arguments filed  06/29/2022 regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that Liu does not disclose the limitation of  "after the reservation of the shared vehicle is completed, receiving, with  the  communication  device, positional information of a plurality of other user terminals of other users who do not make a use request for the shared vehicle and cannot4273719 16 know a usage situation of the shared vehicle unless the user terminal of the specific user requests use of the shared vehicle;" and “determining, with the control device of the server, whether or not the plurality of the other user terminals of other users who have not made the use request are able to get on the shared vehicle, on a basis of a travel route of the shared vehicle reserved and the positional information of the plurality of user terminals of other users” providing the reason that Liu remains silent with respect to receiving positional information of a plurality of other user terminals of other users who do not make a use request for the shared vehicle and cannot know a usage situation of the shared vehicle unless the user terminal of the specific user requests use of the shared vehicle as required by limitation Examiner disagrees.  Liu ¶0081 discloses determining whether space for additional users is available in the vehicle (thus the users are able to get on); the server may be configured to allow for additional users outside the group to participate in the rideshare. Further, in ¶0082 the server may send a broadcast to other ridesharing users within proximity to the trip origin location that there is an availability for a rider (positional information and travel route), and ¶0057 discloses the user may invite a friend to join in the ridesharing group. These citations clearly indicate that a determination is made of whether a plurality of other users are able to get on the shared vehicle, and also the plurality of other users did not make the request nor know the usage since they are either invited to share the ride by another user, and/or the system broadcasts a signal alerting the users that are in proximity, that there is availability on a vehicle for them to share a ride.  The citations also state that the offer may be to other users outside of the ridesharing group, which further proves that the users do not know a usage situation of the shared vehicle. The fact that the system broadcasts the signal to users in proximity to the route location also discloses the concept of the positional information of the plurality of users. Although it is highly suggested that the broadcasts are to their terminals (even the claim said the broadcast can be a message), Liu does not explicitly state that the broadcast is to the users’ terminals, however another reference, Varoglu is brought in to disclose that limitation.  Liu discloses the limitations.
Applicant’s arguments for claims 3 and 8, 9 and 10, 13 and 14,  are based on their dependency from claims 1 and 11. The above response for claims 1 and 11 showing that the reference disclose the limitations apply for the stated dependent claims as well. Examiner maintains the rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation of the plurality of shared vehicles in line 4. The limitation is ultimately dependent from claim 1 which discloses the reservation of a singular shared vehicle, not a reservation of a plurality of shared vehicles. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, in view of claim 1, the Examiner is interpreting the limitation to be the shared vehicle in claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-5, 7-10, and 12-14 recite a method (i.e. process), and claim 11 recites an apparatus (i.e. machine or article of manufacture). Therefore claims 1-5 and 7-14 fall within one of the four statutory categories of invention. 
Independent claims 1 and 11 recite the limitations of receiving information including  a desired condition from a specific user who uses the shared vehicle; determining, whether or not the shared vehicle can be reserved, on a basis of the desired condition; after the reservation of the shared vehicle is completed, receiving positional information of a plurality of other users who do not make a use request for the shared vehicle and cannot know a usage situation of the shared vehicle unless the specific user requests use of the shared vehicle; determining whether or not the plurality of the other users who have not made the use request are able to get on the shared vehicle, on a basis of a travel route of the shared vehicle reserved and the positional information of the plurality of other users; and sending the reservation information including a destination of the shared vehicle reserved to the plurality of other users who have been determined to be able to get on the shared vehicle. The limitations are directed to providing reservation information of a shared vehicle to be used by users. The limitations correspond to certain methods of organizing human activity (managing personal relationships or interactions between people), i.e. receiving information including  a desired condition from a specific user who uses the shared vehicle; determining whether or not the shared vehicle can be reserved, on a basis of the desired condition; after the reservation of the shared vehicle is completed, receiving positional information of a plurality of other users who do not make a use request for the shared vehicle and cannot know a usage situation of the shared vehicle unless the specific user requests use of the shared vehicle. The claim limitations also correspond to mental processes (observation, evaluation, judgment and opinion), see above referenced limitations. The claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claims recite the additional elements of a server, communication device, control device of the server, user terminal of a specific user, and a plurality of other user terminals. The additional elements are a computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the above mentioned steps amount to no more than mere instructions to apply the exception using computer components. Mere instructions to apply an exception using a computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claims are not patent eligible.
Dependent claims 2-5, 7-10, and 12-14 recite additional limitations that are further directed to the abstract idea analyzed above. Therefore, dependent claims 2-5, 7-10, and 12-14 are also rejected under 35 U.S.C.101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2016/0320195) in view of Varoglu (2014/0082069).

Claim 1: An information providing method for providing information using a server configured to manage a reservation of a shared vehicle to be shared by a plurality of users and a communication device, comprising: (Liu ¶0055 disclosing multiple users making a request for ridesharing; ¶0003 disclosing the system allowing requesting for a ride-sharing group, constructing the group route, etc.; ¶0034n disclosing a computing platform , network communications and a remote server or remote computing device; ¶0040 disclosing a tide-sharing server)
receiving information including a desired condition from a user terminal of a specific user who uses the shared vehicle; (Liu ¶0041 discloses communication with the ride sharing servers through the use of the mobile device; ¶0055 disclosing a user (driver) may provide trip characteristics to the ride sharing server; and ¶0055 disclosing multiple users requesting travel from locations along the route to another further along the route; the route may be according to trip characteristics (conditions) of the user/driver; trip characteristics may include origin/location, time constraints, road conditions, contextual information (¶0050-¶0051, ¶0058); conditions/characteristics may also be vehicle characteristics (¶0049), and/or passenger characteristics (¶0052-¶0053))
determining, with a control device of the server, whether or not the shared vehicle can be reserved, on a basis of the desired condition; (Liu ¶0055-¶0056 discloses the users requesting to join a travel route, and the server may recommend users to share a ride for part of the route; the driver may elect to share the route (available); ¶0045 discloses the transaction server may accordingly provide access to the shared transportation assets as determined by the joint ownership rules.)

Liu in view of Varoglu discloses:
after the reservation of the shared vehicle is completed, receiving, through the communication device, positional information of a plurality of other user terminals of other users who do not make a use request for the shared vehicle and cannot know a usage situation of the shared vehicle unless the user terminal of the specific user requests use of the shared vehicle; 
Liu discloses after the reservation of the shared vehicle is completed, receiving, through the communication device, positional information of a plurality of other users who do not make a use request for the shared vehicle and cannot know a usage situation of the shared vehicle unless the user terminal of the specific user requests use of the shared vehicle (Liu ¶0056 disclosing identifying two or more users to share the ridesharing event; ¶0081 disclosing determining whether space for additional users is available in the vehicle; the server may be configured to allow for additional users outside the group to participate in the rideshare; ¶0082 the server may send a broadcast to other ridesharing users within proximity to the trip origin location that there is an availability for a rider; in ¶0082 the other users did not make the use request (they were invited to join) and does not know the usage situation unless they are invited). Liu, while highly suggesting  that the positional information of the users is by virtue of their terminal devices (since Liu is sending a broadcast to the user notifying them of the availability to share a ride, and the broadcast may be a message (dependent claim 11), Liu does not explicitly state that the positional information is of the users’ (terminal) devices. Varoglu discloses this concept: (Varoglu ¶0029 disclosing identifying initial location of the group members, which may be automatically detected from a device associated with a member (i.e. cell phone, smartphone, portable electronic device, etc.), and generating a proposed route (¶0030), e.g. who will be picked up (¶0032); ¶0024 also discloses detection of the location of a device of the member through their devices; see also Fig. 2, 205, similarly, in Varoglu, a person may offer to share the ride with another user ¶0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu to include that the positional information is of the users’ (terminal) devices as taught by Varoglu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in order to quickly coordinate ride shares without requiring people to repeatedly communicate about their initial locations (see ¶0022 of Varoglu).

determining, with the control device of the server, whether or not the plurality of the other user terminals of other users who have not made the use request are able to get on the shared vehicle, on a basis of a travel route of the shared vehicle reserved and the positional information of the plurality of user terminals of other users; 
Liu discloses determining, with the control device of the server, whether or not the plurality of the other user terminals of other users who have not made the use request are able to get on the shared vehicle, on a basis of a travel route of the shared vehicle reserved (Liu  ¶0081 disclosing determining whether space for additional users is available in the vehicle (thus the users are able to get on); the server may be configured to allow for additional users outside the group to participate in the rideshare; ¶0082 the server may send a broadcast to other ridesharing users within proximity to the trip origin location that there is an availability for a rider (positional information and travel route); ¶0056 disclosing identifying two or more users to share the ridesharing event; ¶0057 disclosing the user may invite a friend to join in the ridesharing group; ¶0080 disclosing the ridesharing server receiving confirmation from the users of the ridesharing group for the day (also ¶0020), and also presenting an interface to allow the users to confirm being a part of the ridesharing group of the current route). Liu, while highly suggesting  that the positional information of the users is by virtue of their terminal devices (since Liu is sending a broadcast to the user notifying them of the availability to share a ride, and the broadcast may be a message (dependent claim 11), Liu does not explicitly state that the positional information is of the users’ (terminal) devices. Varoglu discloses this concept: (Varoglu ¶0029 disclosing identifying initial location of the group members, which may be automatically detected from a device associated with a member (i.e. cell phone, smartphone, portable electronic device, etc.), and generating a proposed route (¶0030), e.g. who will be picked up (¶0032); ¶0024 also discloses detection of the location of a device of the member through their devices; see also Fig. 2, 205, similarly, in Varoglu, a person may offer to share the ride with another user ¶0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu to include that the positional information is of the users’ (terminal) devices as taught by Varoglu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in order to quickly coordinate ride shares without requiring people to repeatedly communicate about their initial locations (see ¶0022 of Varoglu).

and sending the reservation information including a destination of the shared vehicle reserved from the communication device of the server to a user terminal of the plurality of other user terminals of other users who have been determined to be able to get on the shared vehicle.  
Liu discloses sending the reservation information from the communication device of the server to a user terminal of the plurality of other user terminals of other users who have been determined to be able to get on the shared vehicle (Liu ¶0081 discloses determining whether there is space for additional users, and ¶0082 discloses the ridesharing server may inform additional user of the rideshare by inviting them and/or sending a broadcast (both are sending reservation information). Liu does not explicitly disclose sending the destination of the share vehicle reserved to the users. Varoglu discloses this limitation: (Varoglu ¶0031 disclosing a proposed transportation route being generated which includes the final destination; ¶0036 discloses the proposed route can be transmitted to a first user device (Examiner notes that the proposed route can be transmitted from a driver offering to provide a ride share to a proposed passenger, thus the passenger is not requesting the ride, similar to Applicant’s invention); ¶0039 disclosing the route being transmitted to user devices of a passenger). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu to include sending a destination of the shared vehicle to the user terminal of the other users as taught by Varoglu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in order to quickly coordinate ride shares without requiring people to repeatedly communicate about their initial locations (see ¶0022 of Varoglu). 

Claim 11 is directed to an apparatus. Claim 11 recites limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a method. Claim 11 is therefore rejected for the same reasons as set forth above for claim 1. 

Claim 2: The information providing method according to claim 1, wherein 42737192Application No. 16/635,467Docket No.: 18414-131001 Reply to Office Action of March 30, 2022the desired condition includes a departure place of the shared vehicle, and the information providing method comprises: calculating a travel route of the shared vehicle on a basis of the departure place and the destination; and providing the reservation information including the travel route. (Liu ¶0056 disclosing the route for the ridesharing being defined according to trip characteristics (conditions) of the users such as origin (departure) to the trip destination location (see ¶0054 and also ¶0050 disclosing the trip characteristics/conditions including origin (departure) location); ¶the route is provided (¶0055); see also ¶0060 and ¶0062 disclosing computing a route using the received information (which includes trip characteristics))

Claim 4: The information providing method according to claim 1, comprising providing the reservation information including application information with which the other user terminals of other users can apply for ride-sharing on the shared vehicle. (Liu ¶0020 disclosing the trip planning application that request the users to confirm their desire to be included on the route; ¶0055 disclosing multiple users requesting a ride/travel on the route (apply for ride-sharing) using the servers which are a part of the trip planning application (¶0041))

Claim 5: The information providing method according to claim 4, wherein application for the ride-sharing on the shared vehicle with the application information is valid only within a predetermined period. (Liu ¶0058 disclosing the long-term ridesharing group may be for a morning and recur on weekdays (predetermined time), or maybe for a monthly trip to a location (museum, also predetermined time))

Claim 7: The information providing method according to claim 1, wherein the desired condition includes a departure place of the shared vehicle, (Liu ¶0056 disclosing the route for the ridesharing being defined according to trip characteristics (conditions) of the users such as origin (departure) to the trip destination location (see ¶0054 and also ¶0050 disclosing the trip characteristics/conditions including origin (departure) location)
and the information providing method comprises calculating a travel route of the shared vehicle and a required time for the shared vehicle to travel along the travel route, on a basis of the departure place and the destination. (Liu ¶0060 disclosing computing a route using the received information (trip characteristics in ¶0050 which include a time of departure based on arrival at a hub, time of arrival to the destination, timing requirements such as to arrive at a movie showing); ¶0046 disclosing the routing engine identifying travel times and paths for a specific trip)

Claim 12: The information providing method according to claim 1, wherein the reservation information of the shared vehicle is provided to the one or more other terminal devices of other users who are determined to be able to get on the shared vehicle on the basis of the positional information after use of the shared vehicle is started. (Liu ¶0056 disclosing identifying two or more users to share the ridesharing event; ¶0057 disclosing the user may invite a friend to join in the ridesharing group; ¶0080 disclosing the ridesharing server receiving confirmation from the users of the ridesharing group, and also presenting an interface to allow the users to confirm being a part of the ridesharing group of the current route; ¶0081 disclosing determining whether space for additional users is available in the vehicle; the server may be configured to allow for additional users outside the group to participate in the rideshare; ¶0082 the server may send a broadcast to other ridesharing users within proximity to the trip origin location that there is an availability for a rider)

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2016/0320195) in view of Varoglu (2014/0082069) further in view of Grasso (2015/0317568).

Claim 3: The information providing method according to claim 2, 
wherein the desired condition includes a use start time of the specific user, and the information providing method comprises providing the reservation information including the departure place, the destination, and the use start time.
Liu discloses acquiring a desired condition of the user that includes a use start time (Liu ¶0055 disclosing users requesting travel from locations along the route to another further along the route; the route may be according to trip characteristics (conditions) of the user/driver, which may be a time of departure (¶0050)). Liu does not explicitly disclose providing the reservation information including the departure place, the destination, and the use start time. Grasso discloses this limitation: (Grasso ¶0054 and Fig. 6 disclosing an interface in which the user who uses the shared vehicle provides the start time, departure place and destination, and message to the ride sharing partners). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Varoglu to include providing the reservation information including the departure place, the destination, and the use start time list as taught by Grasso. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in view of Varoglu in order to include information regarding the status of the vehicle (¶0054 of Grasso).

Claim 8: The information providing method according to claim 7, comprising: 
determining whether or not each of the plurality of other users can share a ride on the shared vehicle reserved, on a basis of the positional information, a moving speed of the specific user, a use start time of the specific user, the travel route, and the required time.
Liu in view of Varoglu discloses the users may provide conditions and determining whether a user can ride the shared vehicle based on those conditions, but does not explicitly disclose determining whether or not each of the plurality of other users can share a ride on the shared vehicle reserved, on a basis of the positional information, a moving speed of the specific user, a use start time of the specific user, the travel route, and the required time. Grasso discloses this limitation: (Grasso ¶0030 and Fig. 2 disclosing the position of the users and the path the users and driver take and the distance to get to the vehicle; the processor also accounts for the speed of the users and driver (moving speed), the proposed departure/start time and the approximate start time (both being use start times), travel route of the passengers and driver; the determination of whether the user can share the ride is dependent on meeting these requirements (see ¶0042 disclosing the passenger may have a problem joining the trip at the proposed time and ¶0045 discloses notifying the passengers when they need to depart in order to meet at the departure location). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Varoglu to include determining whether or not each of the plurality of users can share a ride on the shared vehicle reserved, on a basis of the positional information, a moving speed of the user, a use start time of the specific user, the travel route, and the required time as taught by Grasso. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in view of Varoglu in order to allow for negotiation if the passenger  if the passenger is determined to not be able to make the trip (¶0042 of Grasso).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2016/0320195) in view of Varoglu (2014/0082069) further in view of Grasso (2015/0317568) further in view of Klein (2017/0169366).

Claim 9: The information providing method according to claim 8, comprising: 
Liu in view of Varoglu further in view of Grasso discloses calculating a time based on a travel pattern of the user and moving speed as a time at which the user should arrive at the vehicle/departure point, as well as the time it takes the driver to reach the vehicle/departure point (Grasso ¶0030). The combination does not explicitly disclose calculating a first arrival time, on a basis of the moving speed, as a time when the user arrives at a predetermined location on the travel route after moving along a shortest distance from a current position of the user to the predetermined location; calculating a second arrival time, on a basis of the required time and the use start time, as a time when the shared vehicle arrives at the predetermined location on the travel route; and when the first arrival time is earlier than the second arrival time, determining that the user can share a ride on the shared vehicle reserved. Klein discloses these limitations:
calculating a first arrival time, on a basis of the moving speed, as a time when the user arrives at a predetermined location on the travel route after moving along a shortest distance from a current position of the user to the predetermined location; (Klein ¶0041 disclosing identifying a user is 10 minutes away from the route location if walking along the shortest path from his current location)
calculating a second arrival time, on a basis of the required time and the use start time, as a time when the shared vehicle arrives at the predetermined location on the travel route; (Klein ¶0041 disclosing the ridesharing vehicle is 8 minutes away from the route location if traveling along the planned route associated with the ridesharing schedule; the planned start/use time being 5:30 p.m. (¶0040, ¶0042))
and when the first arrival time is earlier than the second arrival time, determining that the user can share a ride on the shared vehicle reserved. (Klein ¶0041 disclosing determining that the user will be late to catch the pickup at the route location, ¶0048 disclosing that the user cannot ride the vehicle and proposing another vehicle)
Since the art discloses that the user being late may result in the user not being able to ride the vehicle, and the claim and art is basing the decision as to whether the user may share the ride on their arrival being on-time/before the arrival of the vehicle, necessarily, the user arriving before the vehicle results in the user being eligible to ride based on their time of arrival. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Liu in view of Varoglu further in view of Grasso to include calculating a first arrival time, on a basis of the moving speed, as a time when the user arrives at a predetermined location on the travel route after moving along a shortest distance from a current position of the user to the predetermined location; calculating a second arrival time, on a basis of the required time and the use start time, as a time when the shared vehicle arrives at the predetermined location on the travel route; and when the first arrival time is earlier than the second arrival time, determining that the user can share a ride on the shared vehicle reserved as taught by Klein. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in view of Varoglu further in view of Grasso in order to determine whether the user will be late to the pickup location, and determine whether an adjustment request should be submitted (see ¶0041-¶0042 of Klein)

Note: Additionally, in regard to claim 9, the Examiner further notes the recited "when" in the third limitation does not move to distinguish the claimed invention from the cited art. These phrases are conditional/contingent limitations with the noted "first arrival time is earlier than the second arrival time" step not necessarily performed. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims.; MPEP §2111.04 II].

Claim 10: The information providing method according to claim 9, 
wherein the server manages the reservation of the shared vehicle, and the information providing method comprises: (Klein ¶0079 discloses a central scheduling system for the ridesharing vehicles; the system comprises a server (¶0080))
when the reservation of the plurality of shared vehicles is completed, extracting a shared vehicle on which the user can share a ride at the first arrival time as an earliest time, from among the plurality of shared vehicles for which the reservation has been completed; (Klein ¶0048 disclosing a request including a ride-sharing option for another vehicle; the user can select a dispatch request for the alternative transportation arrangement at 6:15 p.m. (first arrival time as the earliest time after user missed first vehicle)
and providing the reservation information of the extracted shared vehicle. (Klein ¶0049 the rideshare vehicle/system receives the request)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Liu in view of Varoglu further in view of Grasso to include a plurality of shared vehicles, and the information providing method comprises when the reservation of the plurality of shared vehicles is completed, extracting a shared vehicle on which the user can share a ride at the first arrival time as an earliest time, from among the plurality of shared vehicles for which the reservation has been completed; and providing the reservation information of the extracted shared vehicle as taught by Klein. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in view of Varoglu further in view of Grasso in order to coordinate ridesharing  (see ¶0003 of Klein).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (2016/0320195) in view of Varoglu (2014/0082069) further in view of Klein (2017/0169366) further in view of Rosnow (2016/0132792).

Claim 13: The information providing method according to claim 1, comprising: 
Liu discloses a departure time of the vehicle, but does not explicitly disclose acquiring a moving speed of each of the users; and comparing, on a basis of the moving speed, a first required time for each of the one or more other users to move to a boarding location with a second required time for the shared vehicle to move to the boarding location to determine whether or not the other user can get on the shared vehicle. Klein discloses this limitation:
acquiring a moving speed of each of the users; and comparing, on a basis of the moving speed, a first required time for each of the one or more other users to move to a boarding location with a second required time for the shared vehicle to move to the boarding location to determine whether or not the other user can get on the shared vehicle, (Klein ¶0041 disclosing identifying a user is 10 minutes away from the route location if walking along the shortest path from his current location ; ¶0041 disclosing the ridesharing vehicle is 8 minutes away from the route location if traveling along the planned route associated with the ridesharing schedule; the planned start/use time being 5:30 p.m. (¶0040, ¶0042); Klein ¶0041 disclosing determining that the user will be late to catch the pickup at the route location, ¶0048 disclosing that the user cannot ride the vehicle and proposing another vehicle) Since the art discloses that the user being late may result in the user not being able to ride the vehicle, and the claim and art is basing the decision as to whether the user may share the ride on their arrival being on-time/before the arrival of the vehicle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Liu in view of Varoglu to include acquiring a moving speed of each of the users; and comparing, on a basis of the moving speed, a first required time for each of the one or more other users to move to a boarding location with a second required time for the shared vehicle to move to the boarding location to determine whether or not the 33381424other user can get on the shared vehicle as taught by Klein. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in view of Varoglu in order to determine whether the user will be late to the pickup location, and determine whether an adjustment request should be submitted (see ¶0041-¶0042 of Klein).

Liu in view of Varoglu further in view of Klein discloses the system acquires proximity and real-time information such as the pickup location when the request is sent (Klein ¶0036 disclosing the user is within a proximity to the ridesharing route and real-time information such as the pickup location of the potential additional passenger is weighed), but does not explicitly disclose that the boarding location being determined on the basis of the positional information. Rosnow discloses this limitation:
the boarding location being determined on the basis of the positional information. (Rosnow ¶0049 disclosing the selection of several spots near the user’s home and/or work being selected as a pickup location and providing routes from the places close to the user’s home; and user’s seeking a ride based on the locations; see also ¶0027)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Varoglu further in view of Klein to include the boarding location being determined on the basis of the positional information as taught by Rosnow since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (2016/0320195) in view of Varoglu (2014/0082069) further in view of Rosnow (2016/0132792) further in view of Klein (2017/0169366).

Claim 14: The information providing method according to claim 1, comprising: 42737195Application No. 16/635,467Docket No.: 18414-131001 Reply to Office Action of March 30, 2022 
Liu discloses setting a departure (boarding) location for the shared ride, but does not explicitly disclose determining a boarding location on the basis of the positional information. Rosnow discloses this limitation:
determining a boarding location on the basis of the positional information; (Rosnow ¶0049 disclosing the selection of several spots near the user’s home and/or work being selected as a pickup location and providing routes from the places close to the user’s home; and user’s seeking a ride based on the locations; see also ¶0027)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Varoglu to include determining a boarding location on the basis of the positional information as taught by Rosnow since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Liu discloses a departure time of the vehicle, but does not explicitly disclose comparing a first arrival time for each of the users to arrive at the boarding location with a second arrival time for the shared vehicle to arrive at the boarding location to determine whether or not each of the one or more other users can get on the shared vehicle, the second arrival time being calculated using a use start time of the shared vehicle and a required time to the boarding location. Klein discloses this limitation:
and comparing a first arrival time for each of the users to arrive at the boarding location with a second arrival time for the shared vehicle to arrive at the boarding location to determine whether or not each of the one or more other users can get on the shared vehicle, the second arrival time being calculated using a use start time of the shared vehicle and a required time to the boarding location. (Klein ¶0041 disclosing identifying a user is 10 minutes away from the route location if walking along the shortest path from his current location; the ridesharing vehicle is 8 minutes away from the route location if traveling along the planned route associated with the ridesharing schedule; the planned start/use time being 5:30 p.m. (¶0040, ¶0042); Klein ¶0041 disclosing determining that the user will be late to catch the pickup at the route location, ¶0048 disclosing that the user cannot ride the vehicle and proposing another vehicle) Since the art discloses that the user being late may result in the user not being able to ride the vehicle, and the claim and art is basing the decision as to whether the user may share the ride on their arrival being on-time/before the arrival of the vehicle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Liu in view of Varoglu further in view of Rosnow to include  comparing a first arrival time for each of the users to arrive at the boarding location with a second arrival time for the shared vehicle to arrive at the boarding location to determine whether or not each of the one or more other users can get on the shared vehicle, the second arrival time being calculated using a use start time of the shared vehicle and a required time to the boarding location as taught by Klein. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in view of Varoglu further in view of Rosnow in order to determine whether the user will be late to the pickup location, and determine whether an adjustment request should be submitted (see ¶0041-¶0042 of Klein).

Relevant Art
The following reference is relevant to the Applicant’s invention, although not relied on in the prior art rejections: Kitagawa (2016/0048777) discloses a proposed scheduling system
in which users are allocated to a plurality of rideshare vehicles. The scheduling system allocates groups to a single vehicle, and enables all of the users in the group to gather together by preparing other vehicles as transfer vehicles to carry some of the users in the group from their pick-up locations or to their drop-off locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628